 In the Matter of BULL DOG ELECTRIC PRODUCTS COMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCALB-1063, AFL, PETITIONERCase No. 7-R-2611.DecidedJune 18, 1947Mr. Jacob L. Keidan,of Detroit, Mich., for the Employer.Mr. William C. Moore,of Detroit, Mich., for the Petitioner.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board,on April 21, 1947, conducted a prehearing election among; the em-ployees of the Employer in the alleged appropriate unit, to determinewhether or not they desired to be represented by the Petitioner for thepurposes of collective bargaining.'At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that, of the approximately 16 elegiblevoters, 15 cast ballots, all of which were for the Petitioner.Therewere no challenged ballots.Thereafter, a hearing was held at Detroit,Michigan, on May 12,1947, before Harry N. Casselman, hearing officer.The hearing officer's ruling made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoardmakes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERBull Dog Electric Products Company, a West Virginia corporation,authorized to do business in the State of Michigan, is engaged in thebusinessof manufacturing equipment for the control and distributionof electrical power.Its plant and office are located in Detroit, Michi-gan.During 1946, the Employer used at its plant raw materialsvalued at more than $125,000, of which over 45 percent representsshipments from points outside the State of Michigan.During the74 N. L.R. B., No. 44.216 BULL DOG ELECTRIC PRODUCTS COMPANY217same period, its sales of finished products amounted to more than$200,000, of which more than 50 percent represents shipments fromits plant to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a. labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATION .On February 18, 1947, and on several dates thereafter, the Petitionerrequested recognition by the Employer as the exclusive representativeof its plant-protection employees.On March 17, 1947, the Employeradvised the Petitioner that it would not grant its request.The Employer contends that the Petitioner is not an appropriateagent to represent the plant-protection employees, inasmuch as it nowrepresents the Employer's production and maintenance employees.This contention has been rejected by the Board and the SupremeCourt.'We find that the Petitioner is not estopped from representingthe Employer's plant-protection employees merely because it repre-sents the production and maintenance employees in the same plant.We find that a question affecting commerce has arisen concerningthe representation of the Employer's plant-protection employees,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act.IV.THE APPROPRIATE UNITThe Petitioner requests a unit of all plant-protection employees, in-cluding relief sergeants, but excluding sergeants and the chief guard.The Employer does not object to the composition of the requestedunit, but desires the exclusion of relief sergeants.The Employer's plant-protection department consists of 16 guards,3 sergeants, and the chief guard.All are uniformed, but none aredeputized, militarized, or armed.There are 6 guards, a sergeant, andthe chief guard on duty on the first shift, 6 guards and a sergeant onthe second shift, and 4 guards and a sergeant on the third shift.Guards are paid $52.50 per week, and sergeants $57.50.The salaryof the chief guard exceeds that of the sergeants.1Matter ofThe Firestone Tire d Rubber Company,72N. L. R. B.1040;Matter of Hy-gradeFoodProductsCompany,69 N. L. R.B. 235;Matterof The CudahyPacking Com-pany,67 N. L R B 150;Matter of Chrysler Motors of California,65 N L.R B. 893;N L R B. v.Jones & Laughlin Steel Corporation,decided May 19, 1947, 331 U S 416. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe duties of the guards include enforcement of safety and healthregulations, rules relating to the general conduct of the productionand maintenance employees, and fire-prevention rules.They are as-signed either to a post at a plant gate or a roving assignment aroundthe plant.At the plant gate, they examine badges of incoming andoutgoing employees, prevent entrance to the plant of any person nothaving a badge, examine packages which employees seek to bring intothe plant and prevent employees from bringing in objectionable itemssuch as radios, guard against theft by employees and others, assistinjured employees, and take telephone messages when the personneloffice is closed.Violations of plant rules and misconduct of employeesare reported by the guards to the sergeant on duty, and to the guiltyemployee's foreman.Although the guards are required to requestcessation of violation of plant rules by employees, they have noauthority to discipline such employees.Relief sergeants take the place of regular sergeants each Sundayand Monday,2 and at times when the regular sergeants are absent dueto illness or other reason.During these periods when they act asregular sergeants, the relief sergeants have the same authority asregular sergeants, who have the power effectively to recommendchanges in the status of guards.At times when they are not actingas relief sergeants, their duties and authority are the same as thatof guards.They wear the same uniform as guards, except that whenacting as relief sergeants they wear a blouse with sergeant's chevrons.Since the relief sergeants regularly each week perform the sameduties as full-time sergeants and at such times assume the fullauthority and responsibility and exercise all the rights and privi-leges of sergeants, we shall exclude them from the unit.-,We find that all plant-protection employees, excluding relief ser-geants, sergeants, the chief guard, and all or any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESThe results of the election held before the hearing show that thePetitioner has received a majority of the valid votes cast, irrespectiveof the ballots of the three relief sergeants whom we have excludedfrom the unit and who voted at the election without challenge.Under'Regular sergeants work on a 5-day week basis ; hence they are not on duty on Sundayand Monday'Matter of American 31aize-Products Company,69 N L. R B 66,74: Matter of Free-port Sulphur Company, 57N.L. R. B 1756, 1758. BULL DOG ELECTRIC PRODUCTS COMPANY219the circumstances, we shall certify the Petitioner as the collectivebargaining representative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT is HEREBY CERTIFIED that International Brotherhood of ElectricalWorkers, Local B-1063, AFL, has been designated and selected by amajority of the employees of the Employer in the unit found appro-priate in Section IV, above, as their representative for the purposes ofcollective barganung and that, pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment.MR. JAMES J. RLYNOLDS, JR., dissenting :For the reasons stated in my dissenting opinion in theMonsantoChemical Companycase,' which I find equally applicable here, I woulddismiss the present petition.4 71 N. L.R. B. 11.